Dismiss; Opinion Filed January 14, 2020.




                                                                     In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                          No. 05-19-01138-CV

                                      TISHA HENDERSON, Appellant
                                                  V.
                                  HOMEVESTORS OF AMERICA, INC., Appellee

                                          On Appeal from the 95th District Court
                                                  Dallas County, Texas
                                           Trial Court Cause No. DC-19-06958

                                            MEMORANDUM OPINION
                             Before Justices Osborne, Partida-Kipness, and Pedersen, III
                                             Opinion by Justice Osborne
           The clerk’s record in this case is past due. By letter dated November 21, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days.1 We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation nor otherwise corresponded with the Court regarding the status of this appeal.




     1
       Although our records contain a statement of inability to pay costs that was filed in this Court, they do not contain a statement of inability to
pay costs filed in the trial court or any other indication appellant complied with rule 145 of the rules of civil procedure in order to obtain a free
record on appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Leslie Osborne/
                                                LESLIE OSBORNE
                                                JUSTICE



191138F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 TISHA HENDERSON, Appellant                         On Appeal from the 95th District Court,
                                                    Dallas County, Texas
 No. 05-19-01138-CV         V.                      Trial Court Cause No. DC-19-06958.
                                                    Opinion delivered by Justice Osborne.
 HOMEVESTORS OF AMERICA, INC.,                      Justices Partida-Kipness and Pedersen, III
 Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 14th day of January, 2020.




                                              –3–